918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Bartholomew PRECHTL, III, Plaintiff-Appellant,v.Parker EVATT, Commissioner South Carolina Department ofCorrections, S.R. Witkowski, Warden, Perry CorrectionalInstitution, Bob Peterson, Legal Department, South CarolinaDepartment of Corrections, Defendants-Appellees,andWilliam B. Traxler, Judge, Caroline W. Mattos, Clerk, Defendants.
No. 90-6854.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 10, 1990.Decided Nov. 14, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joe F. Anderson, Jr., District Judge.  (CA-89-1019-3)
William Bartholomew Prechtl, III, appellant pro se.
Barbara M. Bowens, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER, PHILLIPS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William Bartholomew Prechtl, III appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Prechtl v. Evatt, CA-89-1019-3 (D.S.C. July 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.